***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***




                                                    Electronically Filed
                                                    Supreme Court
                                                    SCWC-14-0001134
          IN THE SUPREME COURT OF THE STATE OF HAWAII
                                                    06-JUN-2017
                                                    08:35 AM
                            ---oOo---
________________________________________________________________

  U.S. BANK N.A. IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED
    HOLDERS OF MASTR ASSET BACKED SECURITIES TRUST 2005-NC1,
      MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-NC1,
                 Respondent/Plaintiff-Appellee,

                                     vs.

           JOSEPH KEAOULA MATTOS, CHANELLE LEOLA MENESES,
                 Petitioners/Defendants-Appellants,

                                     and

    CITIFINANCIAL, INC., ASSOCIATION OF APARTMENT OWNERS OF
             TERRAZA/CORTEBELLA/LAS BRISAS/TIBURON,
              EWA BY GENTRY COMMUNITY ASSOCIATION,
                Respondents/Defendants-Appellees.
________________________________________________________________

                             SCWC-14-0001134

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0001134; CIVIL NO. 11-1-1539)

                                 JUNE 6, 2017

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                 OPINION OF THE COURT BY McKENNA, J.

                            I.     Introduction

    This appeal arises from a judicial decree of foreclosure

granted in favor of plaintiff “U.S. Bank N.A. in its Capacity as

Trustee for the registered holders of MASTR Asset Backed
    ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


Securities Trust 2005-NC1, Mortgage Pass-Through Certificates,

Series 2005-NC1” (“U.S. Bank”) against defendants Joseph Keaoula

Mattos (“Mattos”) and Chanelle Leola Meneses (“Meneses”)

(collectively, “Defendants”).          At issue is whether the Circuit

Court of the First Circuit1 (“circuit court”) properly granted

U.S. Bank’s “Motion for Summary Judgment and Decree of

Foreclosure Against All Defendants on Complaint Filed July 21,

2011” (“motion” or “motion for summary judgment”).              In its

published opinion, the Intermediate Court of Appeals (“ICA”)

affirmed the circuit court.         U.S. Bank N.A. v. Mattos, 137

Hawaii 209, 367 P.3d 703 (App. 2016).2

      Defendants assert the ICA erred in concluding that the

circuit court properly granted summary judgment due to the

existence of genuine issues of material fact.             Specifically,

Defendants allege U.S. Bank lacked standing to foreclose

because:

             1.    the two mortgage assignments to the securitized trust
                   in the chain of U.S. Bank’s alleged ownership of
                   [Defendants’] loan were “robo-signed” by persons with
                   insufficient authority or personal knowledge as to
                   what they swore to, and whose signatures differed
                   among similar mortgage assignments that they had
                   supposedly signed and/or notarized;

             2.    the two mortgage assignments to the securitized trust
                   in the chain of U.S. Bank’s alleged ownership of

1
      The Honorable Judge Bert I. Ayabe presided.
2
      The ICA initially issued its decision in the form of a summary
disposition order (“SDO”). U.S. Bank filed a motion for publication, which
the ICA granted, entering its Published Opinion on February 12, 2016.



                                        2
    ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


                   [Defendants’] loan violated the securitized trust’s
                   governing instrument, known as its Pooling and
                   Servicing Agreement [(“PSA”)]. . . .

             3.    the two mortgage assignments to the securitized trust
                   in the chain of U.S. Bank’s alleged ownership of
                   [Defendants’] loan were unproven as supported only by
                   hearsay declarations inadmissible pursuant to [Hawai‘i
                   Rules of Civil Procedure (“HRCP”)] Rule 56(e) and
                   Hawaii Evidence Rule 803(b)(3)[sic]3 as U.S. Bank’s
                   Declarants had no personal knowledge of how earlier
                   business records had been compiled in addition to the
                   two mortgage assignments having been invalid, supra.

      We address the third issue on certiorari first.              We hold

that the ICA erred by concluding the declaration of Richard Work

(“Work”), the Contract Management Coordinator of Ocwen Loan

Servicing, LLC (“Ocwen”), rendered him a “qualified witness”

under State v. Fitzwater, 122 Hawaii 354, 227 P.3d 520 (2010)

for U.S. Bank’s records under the Hawai‘i Rules of Evidence

(“HRE”) Rule 803(b)(6) hearsay exception for records of

regularly conducted activity.          In addition, U.S. Bank failed to

establish that it was a holder entitled to enforce the note at

the time the foreclosure complaint was filed.             See Bank of

America, N.A. v. Reyes-Toledo, 139 Hawaii 361, 370-71, 390 P.3d
1248, 1257-58 (2017).

      With respect to the first issue on certiorari, because it

is unclear what Defendants mean by “robo-signing” and because a

ruling on the legal effect of “robo-signing” is not necessary to

3
      It appears this is a typographical error, as the ICA Opinion is based
on Rule 803(b)(6), the hearsay exception for “[r]ecords of regularly
conducted activity.” Rule 803(b)(3) is the hearsay exception for “[t]hen
existing mental, emotional, or physical condition,” and is clearly
inapplicable.


                                        3
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


the determination of this case, we set aside the ICA’s holding

that conclusory assertions that fail to offer factual

allegations or a legal theory indicating how alleged “robo-

signing” caused harm to a mortgagee are insufficient to

establish a defense in a foreclosure action.           Addressing the

factual allegations underlying the “robo-signing” claim,

however, we conclude there is a genuine issue of material fact

as to whether Ocwen had the authority to sign the second

assignment of mortgage to U.S. Bank.

     With respect to the second issue on certiorari, we affirm

the ICA in part.     We adopt the majority rule followed by the ICA

in U.S. Bank Nat. Ass’n v. Salvacion, 134 Hawaii 170, 338 P.3d
1185 (App. 2014) and hold that a third party unrelated to a

mortgage securitization pooling and servicing agreement lacks

standing to enforce an alleged violation of its terms unless the

violation renders the mortgage assignment void, rather than

voidable, but we limit the holding to the judicial foreclosure

context.

     Accordingly, we vacate the ICA’s March 9, 2016 Judgment on

Appeal, as well as the circuit court’s August 26, 2014 Findings

of Fact, Conclusions of Law and Order Granting Plaintiff’s

Motion for Summary Judgment and Decree of Foreclosure Against

All Defendants on Complaint Filed July 21, 2011, and remand this

case to the circuit court.

                                      4
    ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


                                  II.    Background

      On October 15, 2004, Mattos signed a mortgage and a note

for $296,000 in favor of New Century Mortgage Corporation (“New

Century”).      The mortgage was recorded in the Land Court on

October 25, 2004.

      On July 21, 2011, U.S. Bank filed a foreclosure complaint.

U.S. Bank alleged it was the owner of the mortgage by virtue of

an Assignment of Mortgage dated January 3, 2007 (“first

assignment”) and an Assignment of Mortgage dated September 10,

2010 (“second assignment”), both of which were recorded in the

Land Court (the mortgage, first assignment, and second

assignment are sometimes collectively referred to as “the

mortgage documents”).        Attached to the complaint were copies of

the note with an allonge4 and the mortgage documents.              The

allonge was apparently executed by Ocwen as New Century’s

attorney-in-fact pursuant to a Limited Power of Attorney.                  The

allonge was dated June 22, 2010, although it stated it was

effective January 31, 2005.

      On January 23, 2014, U.S. Bank filed a motion for summary

judgment.     The motion was supported by a declaration from Work,



4
      “An ‘allonge’ is defined as a slip of paper sometimes attached to a
negotiable instrument for the purpose of receiving further indorsements when
the original paper is filled with indorsements.” Mortg. Elec. Registration
Sys., Inc. v. Wise, 130 Hawai‘i 11, 14 n.6, 304 P.3d 1192, 1195 n.6 (2013).



                                        5
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


which purported to authenticate various attached exhibits,

including the underlying note, allonge, and mortgage documents.

    On April 15, 2014, Defendants filed their opposition to

U.S. Bank’s motion.      In summary, Defendants alleged that U.S.

Bank lacked standing to foreclose because (1) it failed to show

it was the holder of the note at the time of foreclosure, (2)

the mortgage assignments contained various alleged defects, and

(3) the motion’s supporting documents were inadmissible hearsay.

Defendants’ opposition was also based on an affidavit from Marla

Giddings (“Giddings”), a purported forensic and securitization

analysis expert retained to opine as to whether U.S. Bank owned

the note and mortgage.      Giddings asserted the assignments

“suffer[ed] from several fatal flaws,” namely that the signers

and notaries were known “robo-signers” who were employed by

Ocwen and appeared to have differing signatures on several

documents.    Giddings also claimed the assignments violated the

securitized trust’s PSA.       On July 18, 2014, after a hearing, the

circuit court granted U.S. Bank’s motion for summary judgment.

    Defendants appealed to the ICA.          In its opinion, the ICA

rejected Defendants’ arguments and affirmed the grant of summary

judgment in U.S. Bank’s favor.        Mattos, 137 Hawaii at 214, 367
P.3d at 708.    The ICA rejected Defendants’ first argument

regarding “robo-signing” because their opposition to U.S. Bank’s

motion “failed to assert facts or law explaining how the alleged

                                      6
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


‘robo-signing’ caused them harm or damages.”           137 Hawai‘i at 210,
367 P.3d at 704.     The ICA rejected Defendants’ second argument

that the assignments were void, holding, “This court, however,

has held that the non-compliance with a PSA does not render the

assignment void.     Given our holding in Salvacion, Appellants

have no standing to challenge U.S. Bank’s alleged noncompliance

with the PSA.”     137 Hawaii at 211, 367 P.3d at 705.         Finally,

the ICA rejected Defendants’ third argument, determining that

Work was a “qualified witness” pursuant to Fitzwater who was

able to authenticate the records attached to his declaration for

admission under HRE Rule 803(b)(6).         137 Hawaii at 211-213, 367
P.3d at 705-07.

     We now address the questions presented on certiorari.

                         III. Standard of Review

     An award of summary judgment is reviewed de novo and “is

appropriate where there is no genuine issue as to the material

fact and the moving party is entitled to judgment as a matter of

law.”   French v. Hawaii Pizza Hut, Inc., 105 Hawai‘i 462, 466, 99
P.3d 1046, 1050 (2004) (citing Ross v. Stouffer Hotel Co., 76

Hawai‘i 454, 457, 879 P.2d 1037, 1040 (1994)).

     Furthermore,

                 The burden is on the party moving for summary
           judgment (moving party) to show the absence of any genuine
           issue as to all material facts, which, under applicable
           principles of substantive law, entitles the moving party to



                                      7
     ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


              judgment as a matter of law.   This burden has two
              components.

                     First, the moving party has the burden of producing
              support for its claim that: (1) no genuine issue of
              material fact exists with respect to the essential elements
              of the claim or defense which the motion seeks to establish
              or which the motion questions; and (2) based on the
              undisputed facts, it is entitled to summary judgment as a
              matter of law. Only when the moving party satisfies its
              initial burden of production does the burden shift to the
              non-moving party to respond to the motion for summary
              judgment and demonstrate specific facts, as opposed to
              general allegations, that present a genuine issue worthy of
              trial.

                    Second, the moving party bears the ultimate burden of
              persuasion. This burden always remains with the moving
              party and requires the moving party to convince the court
              that no genuine issue of material fact exists and that the
              moving part is entitled to summary judgment as a matter of
              law.

105 Hawaii at 470, 99 P.3d at 1054 (emphasis and citation

omitted).

                                IV.   Discussion
A.     Work’s declaration was insufficient to establish that he is
       a “qualified witness” under Fitzwater as to U.S. Bank’s
       records.

       Pursuant to HRCP Rule 56(e) (2000)5 and Rules of the Circuit

Courts of the State of Hawaii (“RCCH”) Rule 7(g) (1997)6, a



5
      HRCP Rule 56 governs summary judgment.     HRCP Rule 56(e) provides in
pertinent part:

              Form of affidavits; further testimony; defense required.
              Supporting and opposing affidavits shall be made on
              personal knowledge, shall set forth such facts as would be
              admissible in evidence, and shall show affirmatively that
              the affiant is competent to testify to the matters stated
              therein. Sworn or certified copies of all papers or parts
              thereof referred to in an affidavit shall be attached
              thereto or served therewith.
6
       RCCH Rule 7(g) provides in pertinent part:

                                                                   (continued. . .)

                                         8
   ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


declaration in support of a summary judgment motion must be

based on personal knowledge, contain facts that would be

admissible in evidence, and show that the declarant is competent

to testify as to the matters contained within the declaration.

The ICA ruled that the loan documents, including the note and

allonge, were admissible through Work’s declaration, which

established he was a “qualified witness” able to authenticate

the records of U.S. Bank and Ocwen pursuant to the hearsay

exception for records of regularly conducted activity.               See

Mattos, 137 Hawai‘i at 213, 367 P.3d at 707.

     With respect to the note and mortgage documents, Work’s

declaration states:

            1) I am the Contract Management Coordinator of OCWEN Loan
            Servicing, LLC (“Ocwen”), the servicer for U.S. Bank N.A.
            in its capacity as Trustee for the registered holders of
            MASTR Asset Backed Securities Trust 2005-NC1, Mortgage
            Pass-Through Certificates, Series 2005-NC1 [(“U.S. Bank”)]
            of the mortgage loan at issue in this case (the “Loan”).
            As such, I am authorized to make this Declaration.

            2) I am over the age of 18 years, and I have personal
            knowledge of the facts and matters stated herein based on
            my review of the business records described below. The
            statements set forth in this Declaration are true and
            correct, to the best of my knowledge and belief.

            3) In the regular performance of my    job functions, I have
            access to and am familiar with [U.S.   Bank’s] records and
            documents relating to this case (the   “Records”), including
            Ocwen’s business records relating to   the servicing of the



(continued. . .)
            Declaration in lieu of affidavit. In lieu of an affidavit,
            an unsworn declaration may be made by a person, in writing,
            subscribed as true under penalty of law, and dated[.]




                                       9
    ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


             Loan (the “Ocwen Records”).    In making this Declaration, I
             relied upon the Records.

             4) The Ocwen Records document transactions relating to the
             Loan and were made and are maintained in the regular course
             of Ocwen’s business consistent with Ocwen’s regular
             practices, which require that records documenting
             transactions relating to the serviced mortgage loan be made
             at or near the time of the transactions documented by a
             person with knowledge of the transactions or from
             information transmitted by such a person.

             5) According to the Ocwen Records, [U.S. Bank] is in
             possession of an original promissory note dated October 15,
             2004 . . . in favor of NEW CENTURY MORTGAGE CORPORATION
             (the “Note”). A true and correct copy of the Note is
             attached hereto as Exhibit 1.

             6) The Note has been endorsed to [U.S. Bank] by Ocwen
             acting as the attorney-in-fact for New Century Mortgage
             Corporation. A true and correct copy of the Limited Power
             of Attorney designating Ocwen as New Century’s attorney-in-
             fact is attached hereto as Exhibit 2.[7]

             7) According to the Ocwen Records, the Note is secured by a
             Mortgage dated October 15, 2004, and recorded on October
             25, 2004 in the Bureau of Conveyances of the State of
             Hawaii,[8] as Document Number 3183517, and noted on the
             Transfer Certificate of Title No.: 671,440 (the
             “Mortgage”). A true and correct copy of the Mortgage is
             attached hereto as Exhibit 3.

             8) According to the Ocwen Records, the Mortgage was
             assigned to [U.S. Bank] by that assignment dated January 3,
             2007, and recorded on January 30, 2007, in the Office of
             the Assistant Registrar of the Land Court of the State of
             Hawaii as Document Number 3550341, and that assignment
             dated September 29, 2010, and recorded October 11, 2010 in
             the Office of the Assistant Registrar of the Land Court of
             the State of Hawaii as Document Number 4007870 (the
             “Assignments”). True and correct copies of the referenced
             assignments are attached hereto as Exhibit 4 and
             Exhibit 5. A true and correct copy of the Limited Power of
             Attorney is attached hereto as Exhibit 6.[9]

As to the alleged default, amounts owed, and notices provided,

Work’s declaration is based on the “Ocwen Records.”


7
      This Limited Power of Attorney is dated March 2, 2005.
8
      This appears to be a Land Court filing in the Office of Assistant
Registrar.
9
      This Limited Power of Attorney is dated April 13, 2012.


                                       10
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


    We focus on the ICA’s ruling that the note and mortgage

documents were admissible through Work’s declaration as records

of regularly conducted activity pursuant to HRE Rule 803(b)(6)

and this court’s Fitzwater opinion.         HRE Rule 803(b)(6)

provides:

            The following are not excluded by the hearsay rule, even
            though the declarant is available as a witness:
            . . . .
            (b) Other exceptions.
            . . . .
            (6) Records of regularly conducted activity. A
            memorandum, report, record, or data compilation, in any
            form, of acts, events, conditions, opinions, or diagnoses,
            made in the course of a regularly conducted activity, at or
            near the time of the acts, events, conditions, opinions, or
            diagnoses, as shown by the testimony of the custodian or
            other qualified witness, or by certification that complies
            with rule 902(11) or a statute permitting certification,
            unless the sources of information or other circumstances
            indicate lack of trustworthiness.

(Emphasis added.)

    Fitzwater addressed the admissibility of business documents

authenticated by an employee of another business, stating:

                  A person can be a ‘qualified witness’ who can
            authenticate a document as a record of regularly conducted
            activity under HRE Rule 803(b)(6) or its federal
            counterpart even if he or she is not an employee of the
            business that created the document, or has no direct,
            personal knowledge of how the document was created. As one
            leading commentator has noted:

            ... [sic] The phrase ‘other qualified witness’ is given a
            very broad interpretation. The witness need only have
            enough familiarity with the record-keeping system of the
            business in question to explain how the record came into
            existence in the ordinary course of business. The witness
            need not have personal knowledge of the actual creation of
            the documents or have personally assembled the records. In
            fact, the witness need not even be an employee of the
            record-keeping entity as long as the witness understands
            the entity’s record-keeping system.

            There is no requirement that the records have been prepared
            by the entity that has custody of them, as long as they


                                     11
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           were created in the regular course of some entity’s
           business.

           The sufficiency of the foundation evidence depends in part
           on the nature of the documents at issue. Documents that
           are ‘standard records of the type regularly maintained by
           firms in a particular industry may require less by way of
           foundation testimony than less conventional documents
           proffered for admission as business records.’

           Thus, an employee of a business that receives records from
           another business can be a qualified witness who can
           establish a sufficient foundation for their admission as
           records of the receiving business under HRE Rule 803(b)(6).

Fitzwater, 122 Hawai‘i at 365-66, 227 P.3d at 531-32 (internal

citations and footnote omitted).

     Work’s declaration does not assert that he is a custodian

of records for either U.S. Bank or Ocwen.          Therefore, the

documents attached to his declaration are admissible under the

HRE 803(b)(6) hearsay exception only if he is a “qualified

witness” with respect to those documents.          The ICA Opinion

relied on Fitzwater in concluding that Work met the requirements

of a “qualified witness” able to authenticate all the documents

to which he referred, and analyzed the issue as follows:

           As previously noted, Work’s declaration stated that he is
     the Contract Management Coordinator for Ocwen. Work’s
     declaration further stated that Ocwen is the servicer for U.S.
     Bank related to the Appellants’ loan, and that he had access to
     and was familiar with Appellants’ loan records through his
     regular performance of his job. Furthermore, Work’s declaration
     indicated the documents to which he referred to in preparing his
     declaration were “maintained in the regular course of Ocwen’s
     business consistent with Ocwen’s regular practices, which require
     that records documenting transactions relating to the serviced
     mortgage loan be made at or near the time of the transactions
     documented by a person with knowledge of the transactions or from
     information transmitted by such a person.” Thus, Work’s
     declaration establishes that Ocwen relies on the documents
     related to Appellants’ loan, there are further indicia of
     reliability given Ocwen’s business practices, and the documents
     constituted “records of regularly conducted activity” that were


                                     12
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


     admissible as a hearsay exception, pursuant to HRE Rule
     803(b)(6). The circuit court, therefore, did not err in relying
     upon the documents when it granted summary judgment in U.S.
     Bank’s favor.

Mattos, 137 Hawai‘i at 213, 367 P.3d at 707.
     To the extent the ICA ruled that Work’s declaration

established him as a “qualified witness” with respect to Ocwen’s

records, we agree.     To the extent the ICA opinion concluded that

Work met the requirements to be a “qualified witness” with

respect to U.S. Bank’s records, however, we disagree.             Fitzwater

addresses situations in which one business receives documents

created by another business and includes them in its own

records.   Work’s declaration does not indicate that U.S. Bank’s

Records were received by Ocwen and incorporated into the Ocwen

Records.   Work’s declaration also does not establish that Work

is familiar with the record-keeping system of U.S. Bank.

Rather, Work merely states that he has access to and is familiar

with U.S. Bank’s records.       Thus Work’s declaration does not

satisfy foundational requirements to make him a “qualified

witness” for U.S. Bank’s records pursuant to Fitzwater.

     Even if records attached to Work’s declaration were

otherwise admissible as Ocwen records, there are separate legal

issues with respect to the note and allonge.           Defendants have

continuously argued a lack of admissible evidence that U.S. Bank

is the holder of the note.       On this issue, the ICA ruled that

Work’s declaration established U.S. Bank as the holder of the

                                     13
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***


note entitled to foreclose pursuant to HRS § 490:3-301 (2008).

Mattos, 137 Hawai‘i at 212, 367 P.3d at 706.

     In Reyes-Toledo, we held that a person seeking to

judicially foreclose on a mortgage following a promissory note

default must establish that it was the “person entitled to

enforce [the note]” as defined by HRS § 490:3-301 at the time of

the filing of the foreclosure complaint.          Reyes-Toledo, 139

Hawaii at 370-71, 390 P.3d at 1257-58.         HRS § 490:3-301

provides:

            ‘Person entitled to enforce’ an instrument means (i) the
            holder of the instrument, (ii) a nonholder in possession of
            the instrument who has the rights of a holder, or (iii) a
            person not in possession of the instrument who is entitled
            to enforce the instrument pursuant to section 490:3-309 or
            490:3-418(d). A person may be a person entitled to enforce
            the instrument even though the person is not the owner of
            the instrument or is in wrongful possession of the
            instrument.

     There was no evidence or argument presented in this case

regarding HRS § 490:3-301 subsections (ii) and (iii), and the

ICA ruled on the basis that U.S. Bank was the “holder” pursuant

to subsection (i).      The relevant definition of “holder” is in

HRS § 490:1-201(1) (2008).       This subsection defines a “holder”

as “[t]he person in possession of a negotiable instrument that

is payable either to bearer or to an identified person that is

the person in possession[.]”        Since the allonge was apparently

used to specifically indorse the note to U.S. Bank, admissible

evidence was needed to demonstrate that U.S. Bank was in


                                     14
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


possession of the note and allonge at the time of the filing of

this foreclosure complaint for U.S. Bank to be entitled to

summary judgment.

    Even if the Ocwen records were admissible through the Work

declaration, the only representation in Work’s declaration

regarding possession of the note is in paragraph 5, which

states, “According to the Ocwen records, [U.S. Bank] is in

possession of an original promissory note dated October 15, 2004

. . . in favor of NEW CENTURY MORTGAGE CORPORATION[.]”             This

paragraph goes on to say that “[a] true and correct copy of the

Note is attached hereto as Exhibit 1.”          (Emphasis added.)

Work’s declaration does not even represent that U.S. Bank’s

records contain the original note; Work merely states that

Ocwen’s records so indicate.       Even if Work’s declaration had

stated that the U.S. Bank records contain the original note,

this statement would not be admissible because, as noted, Work’s

declaration is insufficient to render him a “qualified witness”

as to U.S. Bank’s records.

    In addition, paragraph 5 of Work’s declaration refers only

to the original note and makes no reference to the allonge.

Although Exhibit 1 also contains the allonge, which indorses the

note to U.S. Bank, the allonge was never authenticated.

Therefore, U.S. Bank was not entitled to summary judgment even



                                     15
     ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


if the original note had been properly authenticated, which it

was not.

       Even if the aforementioned issues concerning the note and

allonge did not exist, Work’s declaration also does not satisfy

the Reyes-Toledo requirement of an affirmative showing that U.S.

Bank possessed the original note and allonge at the time of

filing of this foreclosure complaint on July 21, 2011.

       For all of these reasons, Work’s declaration failed to meet

U.S. Bank’s burden of establishing facts necessary for a grant

of summary judgment.

       In order to provide guidance on remand, we address the

other issues on certiorari.

B.     Defendants’ “robo-signing” allegation is unclear, so it is
       unnecessary to address the legal effect of “robo-signing.”
       However, the first issue on certiorari has merit because
       there is a genuine issue of material fact as to whether
       Ocwen had authority to assign the mortgage from U.S. Bank’s
       predecessor in interest to U.S. Bank.

       The ICA held that conclusory assertions of “robo-signing”

are insufficient to establish a defense in a foreclosure action

if the assertions lack factual allegations or a legal theory

demonstrating how “robo-signing” caused harm to a mortgagee.

Mattos, 137 Hawaii at 210, 367 P.3d at 704.             Defendants do not

define what they mean by “robo-signing”; therefore, it is not

necessary to address the legal effect of “robo-signing” at this




                                        16
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


time.   Accordingly, we set aside the ICA’s holding on this issue

as it is not necessary to the determination of this case.

     Underlying Defendants’ “robo-signing” allegations, however,

are assertions that the two mortgage assignments to the

securitized trust culminating in the assignment to U.S. Bank

were signed “by persons with insufficient authority or personal

knowledge as to what they swore to, and whose signatures

differed among similar mortgage assignments that they had

supposedly signed and/or notarized.”         Thus, Defendants assert

that the assignments of mortgage were signed by persons (1) with

insufficient authority; (2) with insufficient personal knowledge

as to what they swore to; and (3) whose signatures differed

among similar mortgage assignments that they had supposedly

signed and/or notarized.       We address each of these allegations

in turn.

     We first address the allegation that the assignments of

mortgage were signed by persons with insufficient authority.

Exhibit 2 to Work’s declaration, the March 2, 2005 Limited Power

of Attorney designating Ocwen as New Century’s attorney-in-fact,

is admissible as an Ocwen record pursuant to Paragraph 6 of

Work’s declaration.      This Limited Power of Attorney establishes

Ocwen’s authority regarding the first mortgage assignment dated

January 3, 2007 from Ocwen to U.S. Bank’s predecessor in

interest, “U.S. Bank, N.A., as Trustee for the registered

                                     17
     ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


holders of MASTR Asset Back Securities Trust 2005-NC1, Mortgage

Pass-Through Certificates, Series 2005-NC1” (“U.S. Bank for

Registered Holders”).10         Thus the first assignment of mortgage

was signed by a person with sufficient authority.

       Exhibit 6 to Work’s declaration is an April 13, 2012

Limited Power of Attorney, which is also admissible as an Ocwen

record.      This Limited Power of Attorney purports to establish

Ocwen’s authority to execute the second assignment of mortgage

dated September 29, 2010 from U.S. Bank for Registered Holders

to U.S. Bank.       Although the difference between U.S. Bank for

Registered Holders to U.S. Bank is unclear, this foreclosure

action was brought in the name of the assignee U.S. Bank, and

this Limited Power of Authority was not effective until more

than a year after the second assignment of mortgage.                Therefore,

there is a genuine issue of material fact as to whether Ocwen

had authority to sign the second assignment of mortgage to U.S.

Bank.

       We next address Defendants’ allegation that the assignments

of mortgage were signed by persons “with insufficient authority

or personal knowledge as to what they swore[.]”               Defendants

themselves lack personal knowledge as to the signers’ knowledge.

This allegation is therefore without merit.

10
      It appears the only difference between the entities “U.S. Bank for
Registered Holders” and “U.S. Bank” is that the latter’s name includes the
additional language “in its Capacity.”


                                        18
     ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


       We then turn to Defendants’ allegation that the assignments

of mortgage contained signatures that differed among similar

mortgage assignments supposedly signed and/or notarized by the

same person.11       Even if the other assignments were admissible,

there is no admissible evidence they were signed by different

persons.      This allegation is therefore also without merit.

C.     In a judicial foreclosure, a third party to a pooling and
       servicing agreement lacks standing to challenge assignments
       in alleged violation of its terms unless the violation
       would render the assignment void.

       Finally, in their second question on certiorari, Defendants

challenge the foreclosure on the basis that the first and second

assignments of the mortgage violated the requirements of the

pooling and servicing agreement.             Paragraph 12 of the Giddings

affidavit refers to the PSA as an exhibit filed with the

Securities and Exchange Commission, and provides a website link.

No explanation is provided as to how a document contained in a

website link can be considered admissible evidence in this

motion for summary judgment.          Thus, the terms of the PSA are not

actually before us, and there is no actual evidence that the

first and second assignments of mortgage violated terms within

the PSA.

11
      Defendants’ allegations regarding mortgage assignments were based on
the Giddings affidavit. U.S. Bank challenged Giddings’ interpretations of
law, but never challenged whether she was qualified to testify as an expert,
the scope of her alleged expertise, whether documents attached to declaration
could properly be considered in the motion for summary judgment, or the
admissibility of documents attached to her affidavit.


                                        19
     ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


       Even if the terms of the PSA were properly before this

court and showed that the first and second assignments of

mortgage violated its terms, Defendants might not have standing

to challenge the validity of mortgage assignments on this basis.

In Salvacion, a case arising out of a judicial foreclosure, the

ICA noted that, “[t]ypically, borrowers do not have standing to

challenge the validity of an assignment of its loans because

they are not parties to the agreement and because noncompliance

with a trust’s governing document is irrelevant to the

assignee’s standing to foreclose.”             Salvacion, 134 Hawai‘i at

175, 338 P.3d at 1190.            As pointed out in Salvacion, this is the

overwhelming majority rule.            Id.12   According to Salvacion,

Hawaii law would recognize an exception to the general rule when

a challenge to a mortgage assignment would deem the assignment

void, not voidable.         Id.    We adopt the ICA’s analysis in

Salvacion, but limit the holding to the judicial foreclosure

context for the reasons that follow.

       On certiorari, Defendants urge this court to follow the

minority rule allowing third-party challenges to an assignment,


12
      The Giddings affidavit also asserts that the PSA is governed by New
York law, which, according to Giddings, provides that every sale conveyance
or other act of a trustee in contravention of a trust is void. Even if it
was proper to consider the PSA under New York law, it is not clear whether a
mortgage assignment in contravention of a pooling and servicing agreement
would be deemed void or voidable. See Glaski v. Bank of Am., N.A., 218 Cal.
App. 4th 1079, 1096–97, 160 Cal. Rptr. 3d 449, 463 (Cal. Ct. App. 2013)
(construing New York law).


                                         20
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


arguing that in Yvanova v. New Century Mortg. Corp., 62 Cal. 4th
919, 365 P.3d 845 (2016), the Supreme Court of California

allowed challenges to mortgage assignments based on non-

compliance with terms of securitized trust agreements.             The

Supreme Court of California was clear, however, that its ruling

was limited to the nonjudicial foreclosure context; it held

“only that a borrower who has suffered a nonjudicial foreclosure

does not lack standing to sue for wrongful foreclosure based on

an allegedly void assignment merely because he or she was in

default on the loan and was not a party to the challenged

assignment.” 62 Cal. 4th at 924, 365 P.3d at 848.          We also note

that the Glaski case, one of two cases cited in Salvacion as

going against the majority rule, 134 Hawaii at 176-77, 338 P.3d

at 1190-91, also arose out of a non-judicial foreclosure.

Glaski, 218 Cal. App. 4th at 1082, 160 Cal. Rptr. 3d at 452.               As

the issue of whether such challenges should be allowed in non-

judicial foreclosures is not before us, we limit our holding at

this time to the judicial foreclosure context.

     Accordingly, in the context of judicial foreclosures, we

adopt the majority rule followed in Salvacion and hold that a

third party unrelated to a pooling and servicing agreement lacks

standing to challenge assignments based on alleged violation of

the PSA’s terms unless the violation would render the assignment

void.   As the PSA is not in evidence, we do not decide whether

                                     21
  ***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


any of its terms were violated and, if so, whether any such

violation renders an assignment void or voidable.

                             V.    Conclusion

        For the foregoing reasons, we vacate the ICA’s March 9,

2016 Judgment on Appeal, as well as the circuit court’s August

26, 2014 Findings of Fact, Conclusions of Law and Order Granting

Plaintiff’s Motion for Summary Judgment and Decree of

Foreclosure Against All Defendants on Complaint Filed July 21,

2011.    We remand this case to the circuit court for further

proceedings consistent with this opinion.

Gary Victor Dubin                  /s/ Mark E. Recktenwald
for petitioners
                                   /s/ Paula A. Nakayama
J. Blaine Rogers
for respondent                     /s/ Sabrina S. McKenna
U.S. Bank N.A.
                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




                                     22